Citation Nr: 1124981	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for kidney problems, including renal cell carcinoma and renal cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1965 to April 1972, including two tours of duty in the Republic of Vietnam from March 1966 to March 1967 and March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran's claim was previously before it in October 2009 at which time it remanded for further development, namely a VA examination.  A VA examination was provided in December 2009.  Thus, the Board finds that substantial compliance with the prior remand instructions has been accomplished, and the Board may proceed to adjudicate the Veteran's claim without prejudice to him.


FINDING OF FACT

The Veteran's renal cysts with renal cell carcinoma, status post left partial nephrectomy, is not related to any event, injury or disease incurred in service, including exposure to herbicides while serving in Vietnam.


CONCLUSION OF LAW

Renal cysts with renal cell carcinoma, status post left partial nephrectomy, was not incurred in or aggravated by service, nor can it be presumed to be due to exposure to herbicides during service in the Republic of Vietnam.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in January 2007, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran responded to the notice provided that he had no additional evidence to submit, indicating his knowledge of the need to provide evidence to support the claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in December 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran initially claimed that his renal cysts with renal cell carcinoma are related to exposure to Agent Orange while serving in Vietnam.  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010) (to be codified as Note 3 in 38 C.F.R. § 3.309(e)).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.   

The Board does not dispute that the Veteran served in the Republic of Vietnam during the relevant period.  Thus, he is entitled to the presumption of exposure to herbicides.  Nor does the Board dispute that the Veteran is now diagnosed to have renal cysts with renal cell carcinoma that has manifested to at least a compensable degree.  However, renal cysts and renal cell carcinoma are not enumerated presumptive diseases that have been found to have a relationship to exposure to herbicides.  Consequently, presumptive service connection based upon exposure to herbicides is not warranted.  The Board must consider, however, whether service connection is warranted on a direct basis.

The Veteran was diagnosed in 2006 with having renal cysts, left greater than right, and in September 2006 underwent a left partial nephrectomy.  Pathology of the removed portion of the Veteran's kidney was positive for renal cell carcinoma.  Consequently, the evidence shows the Veteran has a current disability for which service connection may be granted.

The Veteran's service treatment records show multiple treatment notes in which the Veteran complained of pain in his abdomen, side and groin.  Some of these are clearly related to gastrointestinal disorders rather than genitourinary problems.  However, the Veteran was treated in October 1968 for a urinary tract infection.  In addition, a January 1970 urinalysis was positive for trace blood, and treatment notes from May 1970 show treatment for an acute episode of blood in the urine associated with burning on urination.  The impression was probably acute hematemetic cystitis with prostatitis.  However, separation examination in March 1972 was negative for any findings of abnormality of the genitourinary system and urinalysis and blood pressure were normal.  Consequently, the Board finds that the service treatment records fail to establish the Veteran had a chronic kidney disorder while in service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

The evidence clearly fails to establish a continuity of symptomatology since service, and the Veteran in fact does not so allege.  Consequently, there must be adequate evidence of a nexus relationship between any event, injury or disease in service and the current disability in order for service connection to be warranted.

In the present case, the only medical nexus evidence is the December 2009 VA examination report in which the VA examiner opined that it is extremely unlikely that any of the Veteran's symptoms or signs while he was in the United States Army were in any way related to his eventual diagnosis of a renal cell carcinoma.  In support of his opinion, the examiner set forth in detail the relevant history as shown in the service treatment records.  The examiner then stated that these complaints are not suggestive of early signs of an undiagnosed renal cell cancer.  Specifically, these occurred between 36 to 40 years prior to the diagnosis of renal cell cancer.  He explained that the natural history of cancer is to be progressive (volume doubling mean of 811 days per Zhang et al in Radiology Vol. 250(1): 137, 2009) and, if abdominal pain and hematuria were due to an existing renal cell carcinoma in 1966 to 1972, they would have inferred a large lesion then, which should have been fully manifest within 5 years as opposed to 40 years.  In addition, if the symptoms were due to a neoplasm, the examiner stated that he would not have expected them to improve with time or antibiotics as noted in the clinical record.  Furthermore, the Veteran's abdominal pain was in at least two of the episodes associated with diarrhea/gastrointestinal distress as opposed to urinary tract symptoms.  Those symptoms that did suggest a urinary tract source were more likely lower urinary tract (bladder, urethral, prostate) as opposed to a renal source based upon the presence of urethral discharge or dysuria from urethral irritation or suprapubic tenderness (area of the bladder).  The one urinalysis that showed red blood cells on microscopic analysis showed in addition obvious contamination of squamous epithelial cells.  Thus white or red blood cells could easily have been from his foreskin.  Furthermore, the examiner stated that the Veteran's symptoms in service would not be suggestive of renal cysts.  Cysts are very common with aging (60 percent of men older than 60 years have one or more renal cysts).  Review of the medical literature shows that microhematuria would be an unusual presenting symptom from renal cysts (citing to two studies on this subject).  In summary, the examiner stated that the Veteran's abdominal pain complaints, back pain, and episodes of abnormal urinalyses while in service are not at all suggestive of an undiagnosed cancer that developed 40 years subsequently, nor are they suggestive of manifestations of a premalignant condition that would have caused a cancer 36 to 40 years later.

The Board finds the VA examiner's opinion to be highly probative and persuasive as to the issue of a nexus between the Veteran's renal cysts and renal cell carcinoma.  The Veteran has not provided any evidence to contradict the VA examiner's opinion that his renal cysts and renal cell carcinoma are not related to his military service.  Consequently, the preponderance of the evidence is against finding that service connection for renal cysts with renal cell carcinoma, status post left partial nephrectomy,  is warranted as the competent, credible and persuasive evidence is against finding a nexus relationship exists between the Veteran's present disability and his military service.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for kidney problems, including renal cell carcinoma and renal cysts, is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


